There is no absolute rule of law as to the time within which the victim of a sexual assault must make her first complaint of the assault in order to qualify that complaint for admission in evidence as a fresh complaint. See Commonwealth v. Bailey, 370 Mass. 388, 390, 391-392, 392-393 (1976). It is clear from the evidence at voir dire and from the judge’s findings thereon that the victim’s first complaint in this case was made within a period of time following the rapes which was reasonably prompt in light of all the circumstances. Nothing more was required. The relevant cases are collected in Commonwealth v. Lund, 5 Mass. App. Ct. 884 (1977).

Judgments affirmed.